1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    ANTHONY SHAWN WOODS,                        Case No. CV 18-174-AG (KK)
11                               Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    THE CITY OF LOS ANGELES, ET                 UNITED STATES MAGISTRATE
      AL.,                                        JUDGE
14
                                 Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: November 9, 2019
25
                                              HONORABLE ANDREW J. GUILFORD
26                                            United States District Judge
27
28
